Stein, J. S. C.
Plaintiffs, Reid Development Corporation, and Park Place Builders’, Inc., institute this suit against the Mayor and Council of the Borough of Yerona for injunction restraining the defendants from diverting waters from the Porest Avenue drainage S3rstem to the property of the plaintiffs and for mandatory injunction directed to the defendants to remove the outlet of the storm drain from Porest Avenue on to Gerdes Avenue.
Before the court is the return of an order to show cause issued upon the filing of the complaint why final judgment should not be entered in favor of the plaintiffs granting the relief prayed for. The matter was heard on complaint, answer and affidavits from which it appears that the pertinent facts upon which the court’s decision may be rested are not in dispute.
Plaintiffs are the owners of property laid out on “Map of Pairway Estates, Inc.,” which map is dated May 1, 1927. Plaintiffs’ property fronts on a street known as Gerdes Avenue running east from Porest Avenue a distance of some 895 feet. Gerdes Avenue is delineated on the map of Pairway Estates, Inc., which map has been approved and filed by the Borough of Yerona and the Town of West Orange, but Gerdes Avenue has not been accepted as a public street by the defendant Borough of Yerona. Plaintiffs complain that a storm drain on Porest Avenue is not connected to any existing storm *405drain, but has an open pipe leading into Gerdes Avenue, causing the drainage water to flow upon the lands of the plaintiffs ■ to their damage.
Eorest Avenue running from Hillside Avenue south to Eairway Avenue is a publicly accepted highway. Eorest Avenue contains a storm drain maintained by the Borough which collects waters from a large area immediately west of Porest Avenue.
Sometime in 1940 Gerard Homes, Inc., acquired lots fronting on Porest Avenue and put in certain improvements which it says were required by the Borough of Verona before it would accept a deed for said street. It retained engineers to prepare plans and specifications for what was to be known as Porest Avenue extension, which street was to go through lands in the Borough of Verona between the south side of Hillside Avenue, Verona, and the north side of Pairway Avenue, West Orange. Plans for the extension were prepared and the plan and profile dated August 28, 1940, is attached and made part of an affidavit on file.
The area where Porest Avenue extension was to be located lies on the side slope of a hill commencing in Essex Pells and sloping west to east downward toward the westerly side of Lakeside Avenue. The difference in elevation between the natural surface at the intersection of the center lines of Porest Avenue and proposed Gerdes Avenue is about 51 feet, which, according to the affiant engineer, conforms with the natural slope of the hill to the west. According to the engineer, the natural course that surface water follows along Gerdes Avenue is from west to east.
According to the map, two drainage catch basins appear on the west side of Porest Avenue extension, with 18-inch concrete drain pipe running under the bed of Porest Avenue extension to a point about 141 feet on the proposed Gerdes Avenue, which drains collect the natural surface waters at that point. Gerard Homos proceeded to obtain bids for the installation of the storm drain and the paving of the street, and at its expense paved the street and paid for the storm *406drains, water main and sanitary sewer. The improvements were made by contractors engaged by Gerard Homes.
The Borough, it is admitted, did not at its own cost and expense, or otherwise, install or do any of the work, nor did the Borough by artificial drains or otherwise, divert surface water in that area from the course it would otherwise take and cast it upon the proposed Gerdes Avenue. Such is the uneontradicted proof.
In order to grant the relief sought the burden rested on the plaintiffs to prove that the defendant municipality by active wrongdoing entered upon a drainage scheme in the mentioned area as a result of which it collected water from the area mentioned and by artificial drains cast it upon the proposed Gerdes Avenue. Field v. West Orange, 36 N. J. Eq. 118 (Ch. 1882); affirmed, 37 N. J. Eq. 600 (E. & A. 1883); Miller v. Morristown, 47 N. J. Eq. 62, 20 A. 61 (Ch. 1890); Kehoe v. Rutherford, 74 N. J. Law 659, 65 A. 1046 (E. & A. 1906); Soule v. Passaic, 47 N. J. Eq. 28, 20 A. 346 (Ch. 1890); Cassini v. Orange, 107 N. J. Eq. 128, 151 A. 871 (Ch. 1930); Peter Wendel & Sons, Inc., v. Newark, 138 N. J. Eq. 69 (Ch. 1946); Truhlar v. East Paterson, 4 N. J. 490 (1950).
Judgment for the defendants.